 



EXHIBIT 10.36

AMENDED AND RESTATED

PROMISSORY NOTE

      $153,035   October 29, 2001

     WHEREAS, Richard A. Young (referred to herein as “Borrower”), having a
residence and mailing address of 219 Winchester Brach Dr., Annapolis, MD 21401,
executed and delivered a certain Employee Loan Promissory Note dated April 12,
2001 (the “First Note”) in the original principal amount of One Hundred Thousand
Dollars ($100,000.00) and a certain Pledge Agreement dated April 12, 2001 (the
“First Pledge Agreement”) (collectively, the First Note and the First Pledge
Agreement, the “April Loan Documents”) for the benefit of TeleCommunication
Systems, Inc., a corporation organized and validly existing under the laws of
the State of Maryland (the “Lender”), having a mailing address of 275 West
Street, Annapolis, Maryland 21401; and

     WHEREAS, the outstanding and unpaid principal plus interest balance on the
First Note as of the date hereof is One Hundred Three Thousand Two Hundred Fifty
Dollars ($103,250); and

     WHEREAS, the Borrower executed and delivered a certain Employee Loan
Promissory Note dated July 16, 2001 (the “Second Note”) in the original
principal amount of One Hundred Seven Thousand Eight Hundred Ninety-Six and
61/100 Dollars ($107,896.61) and a certain Pledge Agreement dated July 16, 2001
(the “Second Pledge Agreement”) (collectively, the Second Note and the Second
Pledge Agreement, the “July Loan Documents”) for the benefit of the Lender; and

     WHEREAS, the outstanding and unpaid principal plus interest balance on the
Second Note as of the date hereof is One Hundred Nine Thousand Seven Hundred
Eighty-five Dollars ($109,785); and

     WHEREAS, the Parties have agreed to amend, restate and consolidate the
April Loan Documents and the July Loan Documents to, among other things, revise
the Pledged Collateral (as that term is defined in the First Pledge Agreement
and the Second Pledge Agreement,) and the Interest Rate (as that term is defined
in the First Note and the Second Note); and

     WHEREAS, each of the Lender and the Borrower consents and accepts the terms
of the amendment, restatement and consolidation of the April Loan Documents and
the July Loan Documents as set forth herein and in the Amended and Restated
Pledge Agreement made by the Borrower and the Lender dated the same date as this
Note, each such party’s written consent to such amendment, restatement and
consolidation being evidenced by its signature hereon;

-1-



--------------------------------------------------------------------------------



 



     FOR VALUE RECEIVED, the Borrower promises to pay to the order of the Lender
(which term shall also include any subsequent holder of this Note), the
principal sum of One Hundred Fifty-three Thousand Thirty-five ($153,035),
together with interest until paid, as set forth in this Note.

     1.     Interest Rate. Interest shall accrue and be payable on the
outstanding unpaid principal balance of this Note at the fixed interest rate of
Six and a half percent (6.50%) per annum.

     2.     Principal and Interest Payment. Borrower shall pay to Lender two (2)
installment payments of principal and interest on this Note in the amounts as
follows:

              March 31, 2002:     $81,491     Eighty-one thousand four hundred
ninety-one Dollars September 30, 2002     $79,004     Seventy-nine thousand four
Dollars

Unless sooner paid in full, the entire unpaid principal balance of this Note,
together with all outstanding and unpaid accrued interest on this Note, shall be
due and payable on September 30, 2002 (the “Loan Maturity Date”). Borrower
acknowledges that Lender has no obligation to extend the Loan Maturity Date and
that Lender has no obligation to refinance the loan evidenced by this Note.

     3.     Manner of Payment. All payments shall be made in U.S. dollars in
immediately available funds without set-off or counterclaim or deduction of any
kind on the due dates of such payments. Payments shall be made to the address
set forth herein for notices to Lender. Any payments by check shall be accepted
subject to collection in immediately available funds. Payments shall be applied
first to Collection Costs (herein defined), second to accrued interest, and
third to principal of this Note.

     4.     Prepayment. Borrower shall be privileged to prepay this Note in
whole or in part at any time without penalty or premium.

     5.     Collateral. This Note is secured by that certain Pledge Agreement
dated October 29, 2001 made by Borrower in favor of Lender (referred to herein
as the “Pledge Agreement,” which term also refers to the Pledge Agreement as it
may be amended and extended from time to time, and including any replacements or
substitutes therefor from time to time) pursuant to which Borrower has pledged
to Lender, and granted to Lender a security interest in Ninety-two thousand one
hundred ninety-six (92,196) shares of Class A common stock of Lender now owned
by Borrower and options to purchase 43,151 shares of the Class A Common Stock of
Payee granted to the Maker on October 1, 1997 and July 29, 1998, and any other
Additional Collateral (as defined in the Pledge Agreement) required, by the
terms of the Pledge Agreement, to be pledged to the Lender in the future.

     6.     Default; Acceleration. The occurrence of any of the following events
shall be an “Event of Default” under this Note and the Pledge Agreement:

-2-



--------------------------------------------------------------------------------



 





  (a)   If Borrower shall fail to make the payment of principal or interest
under this Note when due; or     (b)   If Borrower shall fail to make any other
payment, or fail to perform any other obligation of Borrower, under this Note or
the Pledge Agreement, other than obligations within the scope of clause (a) of
this Section, and such failure shall continue more than ten (10) days after
Lender gives Borrower written notice thereof; or     (c)   If any representation
or warranty made by Borrower to Lender in the Pledge Agreement, or in any other
document made by Borrower connection with this Note, shall have been false,
inaccurate, incomplete in any material respect, when made, or shall have been
breached; or     (d)   If there shall be filed by or against Borrower any
petition under the United States Bankruptcy Code or any similar federal or state
statute; or     (e)   Commencement of any proceeding under any federal or state
statute or rule providing for the relief of debtors, composition of creditors,
arrangement, reorganization, receivership, liquidation or any similar event by
or against Borrower; or     (f)   If Borrower shall cease to be employed by
Lender for any reason, including, without limitation, Borrower’s death or the
voluntary or involuntary termination of Borrower’s employment.

Upon the occurrence of an Event of Default, the unpaid principal with interest
and all other sums evidenced by this Note shall, at the option of Lender and in
Lender’s discretion, become immediately due and payable. Upon the occurrence of
an Event of Default, Lender shall also have Lender’s rights and remedies
available under the Pledge Agreement and any other rights or remedies available
at law or equity.

     7.     Collection Costs. If Borrower shall default in payment of this Note,
or under the Pledge Agreement which secures this Note, and Lender refers this
Note to an attorney who is not a salaried employee of Lender for collection,
Lender may charge and collect from Borrower reasonable attorneys fees and all
court costs and other collection costs actually incurred by Lender relating to
Borrower’s default (such attorneys fees and costs are referred to in this Note
as “Collection Costs”).

     8.     Notices. Any notice required or permitted by or in connection with
this Note shall be in writing and shall be made by hand delivery, or by
overnight delivery service, or by certified mail, return receipt requested,
postage prepaid, addressed to the parties at the appropriate address set forth
on the first page of this Note or to such other address as may be hereafter
specified by written notice by the parties to each other. Notice shall be
considered

-3-



--------------------------------------------------------------------------------



 



given as of the earlier of the date of actual receipt, or the date of the hand
delivery, or one (1) business day after delivery to an overnight delivery
service, or three (3) business days after the date of mailing, independent of
the date of actual delivery or whether delivery is ever in fact made, as the
case may be, provided the giver of notice can establish that notice was given as
provided herein. Notwithstanding the aforesaid procedures, any notice or demand
upon Borrower, in fact received by Borrower, shall be sufficient notice or
demand.

     9.     Certain Waivers. As to this Note, Borrower waives, to the fullest
extent that Borrower is permitted to waive under applicable law, all applicable
exemption rights, whether under any state constitution, homestead laws or
otherwise, and also waives valuation and appraisement, presentment, notice of
dishonor, and protest, notice of demand and nonpayment of this Note, and notice
of acceleration and expressly agrees that the maturity of this Note, or any
payment under this Note, may be extended from time to time without in any way
affecting the liability of Borrower.

     10.     Preservation of Lender’s Rights. No failure on the part of Lender
to exercise any right or remedy hereunder, whether before or after the happening
of an Event of Default shall constitute a waiver thereof, and no waiver of any
past Event of Default shall constitute waiver of any future default or of any
other Event of Default. No failure to accelerate the indebtedness evidenced by
this Note by reason of any Event of Default, or acceptance of a past due
payment, or indulgence granted from time to time, shall be construed to be a
waiver of the right to insist upon prompt payment thereafter, or shall be deemed
to be a novation of this Note or as a reinstatement of the indebtedness
evidenced hereby or as a waiver of such right or acceleration or any other
right, or be construed so as to preclude the exercise of any right that Lender
may have, whether by the laws of the State of Maryland, by agreement, or
otherwise. Borrower hereby expressly waives the benefit of any statute or rule
of law or equity that would produce a result contrary to or in conflict with the
preceding sentences of this Section.

     11.     Captions. Section headings and captions in this Note are for
convenience only and shall not affect the construction or interpretation of this
Note.

     12.     Amendments. This Note may not be amended orally, but only by an
agreement in writing signed by the party against whom such agreement is sought
to be enforced.

     13.     Severability. In case any provision or any part of any provision
contained in this Note shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision or remaining part of the affected provision
of this Note, but this Note shall be construed as if such invalid, illegal, or
unenforceable provision or part thereof had never been contained herein but only
to the extent such provision or part thereof is invalid, illegal, or
unenforceable.

     14. Maryland Law. This Note shall be governed by the laws of the State of
Maryland (excluding Maryland conflicts of laws rules).

-4-



--------------------------------------------------------------------------------



 



     15.     Jurisdiction; Venue. Borrower hereby irrevocably consents to the
non-exclusive personal jurisdiction of the courts of the State of Maryland and,
if a basis for federal jurisdiction exists, the non-exclusive jurisdiction of
the United States District Court for the District of Maryland. Borrower agrees
that venue shall be proper in any circuit court of the State of Maryland
selected by Lender or, if a basis for federal jurisdiction exists, in any
Division of the United States District Court for the District of Maryland.
Borrower waives any right to object to the maintenance of any suit or claim in
any of the state or federal courts of the State of Maryland on the basis of
improper venue or of inconvenience of forum. Any suit or claim brought by
Borrower against Lender that is based, in whole or in part, directly or
indirectly, on this Note or any matters relating to this Note, shall be brought
in a court only in the State of Maryland. Borrower shall not file any
counterclaim against Lender in any suit or claim brought by Lender against
Borrower in a jurisdiction outside of the State of Maryland unless under the
rules of the court in which Lender brought such suit or claim the counterclaim
is mandatory, and not permissive, and would be considered waived unless filed as
a counterclaim in the claim or suit instituted by Lender against Borrower.
Borrower agrees that any forum outside the State of Maryland is an inconvenient
forum and that a suit brought by Borrower against Lender in any court outside
the State of Maryland should be dismissed or transferred to a court located in
the State of Maryland. Nothing in this Note shall affect the right of Lender to
commence legal proceedings or to otherwise proceed against Borrower in any
jurisdiction.

     16.     This Promissory Note is issued in substitution and replacement for,
but not in payment of, that certain First Note and the Second Note, both from
the Borrower to the Lender.

[Remainder of the page left bank intentionally]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby Borrower
executes this Amended and Restated Note under seal as of the date first written
above.

      WITNESS:       /s/ Bruce A. White


--------------------------------------------------------------------------------

  /s/ Richard A. Young               (SEAL)


--------------------------------------------------------------------------------

Richard A. Young   ACKNOWLEDGED:           TELECOMMUNICATION SYSTEMS, INC.      
By: /s/ Thomas M. Brandt, Jr.


--------------------------------------------------------------------------------

Name: Thomas M. Brandt, Jr.


--------------------------------------------------------------------------------

Title: Sr. Vice President & CFO


--------------------------------------------------------------------------------

-6-